DETAILED ACTION
	Claims 1-20 are presented on 01/23/2020 for examination on merits.  Claims 1, 8, and 15 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 1 recites “the data store configured to: 
• receive a request to allow a first user to view contents of the data store; 
• in response to the request, allow the first user to view contents of the data store, the contents comprising the plurality of file folders and files of the data store” unclearly, because it is not understood why the first user allowed to view the contents of the data store unconditionally upon the request.  It appears that the data store (which is most likely on the server side) would require the access signature as a condition for the user to view the contents of the data store when considering the steps for performing the consistency measure for providing the access signature to the data store.  
In addition, the limitation “contents of the data store” in the clause “in response to the request, allow the first user to view contents of the data store” lacks sufficient antecedent basis for this limitation in the claim.  It should have been “the contents of the data store.”
Claim 1 recites “the data store configured to: ….
transmit a first authorization request to confirm that the first user is authorized access a first file to which access is requested by the first user” unclearly.  The Examiner suggests transmit a first authorization request to confirm that the first user is authorized [to] access a first file to which [the] access is requested by the first user.”
Claim 1 recites the limitation “which contents of the data store” in the clause “pre-authorization data for the first user, the pre-authorization data comprising permission rules corresponding to which contents of the data store the first user is provisionally permitted to access” unclearly or lacking sufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the first user" in the receiving step.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the contents of the data store” in the clause “an access signature comprising tokenized credentials for accessing the contents of the data store” without sufficient antecedent basis for this limitation in the claim.  It should be noted that the pre-authorization data does not particularly point out a set of contents of the data store accessible under the corresponding permission rules.
Claim 15 recites a limitation “the data store” in the clause “user attributes comprising a record of previous usage of the data store by the user” with sufficient antecedent basis for this limitation in the claim. Furthermore, the recitation of “the user” lacks sufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the contents of the data store” in the clause “an access signature comprising tokenized credentials for accessing the contents of the data store” without sufficient antecedent basis for this limitation in the claim.  It is noted that the pre-authorization data does not particularly point out a set of contents of the data store accessible under the corresponding permission rules.
Claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1, 8, and 15, respectively.


Allowable Subject Matter
Claims 1-20 are allowable over prior art.  The following is an examiner’s statement of reasons for allowance:
Independent claim 1 and intervening claims 2-7; independent claim 8 and intervening claims 9-14; independent claim 15 and intervening claims 16-20 are allowable over prior art since the prior arts taken individually or in combination fails to particularly disclose, fairly disclose, or render obvious the following limitations:
In claim 1, “receive the first authorization request; 
following receipt of the first authorization request, collect session attributes associated with a first file path used by the first user to request access to the first file; 
determine, based on the pre-authorization data, that the first user is provisionally permitted access to the first file; 
determine a consistency measure associated with whether the first file path used by the first user to request access to the first file is consistent with a previous file path stored in the record of previous usage of the data store by the first user, wherein the previous file path is associated with a file to which the first user was previously granted access; 
in response to determining that the consistency measure is greater than a threshold value, provide the access signature to the data store, thereby granting the first user access to the first file” in combination with other limitations recited as specified in claim 1.  

In claim 8, the limitations “in response to receiving the first authorization request, accessing a first authorization token … collecting session attributes associated with a first file path used by the first user to request access to the first file; 
determining, based on the pre-authorization data, that the first user is provisionally permitted access to the first file; 
determining a consistency measure associated with whether the first file path used by the first user to request access to the first file is consistent with a previous file path stored in the record of previous usage of the data store by the first user, wherein the previous file path is associated with a file to which the first user was previously granted access; 
in response to determining that the consistency measure is greater than a threshold value, providing the access signature to the data store, thereby granting the first user access to the first file” in combination with other limitations recited as specified in claim 8.  

In claim 15, the limitations “following receipt of the authorization request, collect session attributes associated with a file path used by the user to request access to the file; 
determine, based on the pre-authorization data, that the user is provisionally permitted access to the file; 
determine a consistency measure associated with whether the file path used by the user to request access to the file is consistent with a previous file path stored in the record of previous usage of the data store by the user, wherein the previous file path is associated with a file to which the user was previously granted access; 
in response to determining that the consistency measure is greater than a threshold value, provide the access signature to the data store, thereby granting the user access to the file; 
in response to determining that the consistency measure is less than or equal to the threshold value, prevent provision of the access signature to the data store, thereby preventing the user from accessing the file” in combination with other limitations recited as specified in claim 15.  

Albanese (US 7895445 B1) teaches on a method of using an electronic token to facilitate access to the data; see the Abstract.  Albanese discloses the aspect of generating an electronic key that specifies resources that are the subject of the received resource selections available via the registered user's packet-communicating device; col. 3, lines 40-45.  However, Albanese fails to disclose the limitations for “determine a consistency measure associated with whether the file path used by the user to request access to the file is consistent with a previous file path stored in the record of previous usage of the data store by the user, wherein the previous file path is associated with a file to which the user was previously granted access; in response to determining that the consistency measure is greater than a threshold value, provide the access signature to the data store, thereby granting the user access to the file.”

Noted that the second closest prior art Benton (US 10019460 B2) teaches on a system of synchronizing files from a hosted file system for a client to have direct access; see the Abstract.  In Benton, an access token is provided to the client device that the client device presents when directly accessing the file store; col. 8, lines 46-49; and a shared access signature (SAS) is found to be the authorization feature of the host service. This supports an option of controlling access to the share at the root level on a per-namespace basis. Share level access control can be in place of or in addition to finer grained access control at the file or folder level; col. 10, lines 30-36.  However, Benton’s access signature is not provided to the data store in response to determining that the consistency measure is greater than a threshold value.

Noted that the third closest prior art Kuzin (US 20110154465 A1) teaches on a web-service access token issued by an authentication service in a first security realm; par. 0004-0005 and 0037-0038. In Kuzin, the federation server 308 can be configured to "trust" web-service access tokens that have valid digital signatures. For example, web-service access 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.



/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        03/04/2022